—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered February 2, 1995, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant’s arrest was lawfully based upon a properly *483executed warrant, and the ensuing search of his person was therefore valid (see, People v Dougherty, 251 AD2d 344; People v Jackson, 241 AD2d 557; People v McCoy, 239 AD2d 437; see also, Whren v United States, 517 US 806; People v Troiano, 35 NY2d 476; People v Lester, 232 AD2d 427).
The defendant’s remaining contentions are either unpreserved for appellate review (see, People v Fields, 215 AD2d 775; People v Holiday, 213 AD2d 672; People v Wannamaker, 211 AD2d 832; cf., People v Graves, 85 NY2d 1024), or without merit (see, People v Prochilo, 41 NY2d 759). Rosenblatt, J. P., Ritter, Copertino and Thompson, JJ., concur.